           Case 2:19-bk-16090-VZ                         Doc 1 Filed 05/24/19 Entered 05/24/19 15:20:38                                 Desc
                                                          Main Document    Page 1 of 8

                     *   . *    @ :e        #      . *
                                                                                                                                       FILED
     United States Bankruptcy Courtforthe:                                                                                          MAt 24 2219
     CentralDistrictofCalifornia
                                                                                                                           p    CLERKU.S.QANKRLJPTCYCLILIRT
                                                                                                                               svNTF
                                                                                                                               CE  IAjRjJYSJ(16 CALIFORN A
     case num ber(/rkno-n):                                         chapteryou are filing under:                                  , .. - -oepowczpk
                                                                                                                                                  .
                                                                                                                                                                  ,
                                                                    Q chapt
                                                                          er7
                                                                    Q chapt
                                                                          er11
                                                                    Q chapt
                                                                          er12
                                                                    d chapter13                                                D checkifthi
                                                                                                                                          sisan
                                                                                                                                 amended fili
                                                                                                                                            ng


    OfficialForm 101
    V olunta ry Petitio n for Ind ividuals Filing for B a nkruptcy                                                                                    12/15
    The bankruptcyforms useyou andDebtor1toreferto a debtorfiling alone.A marriedcouple mayfileabankruptcycasetogether- calleda
    jointcase--and injointcases,theseforms useyoutoaskforinformationfrom b0thdebtors.Forexample,i
                                                                                                faform asks,ifDo youowna car,''
    the answerwould beyesifeitherdebtorow nsacar.W hen inform ation isneeded aboutthe spouses separately,theform usesDebtor1and
    Debtor2todistingui
                     sh betweenthem.Injointcases,oneofthe spousesmustreportinformationasDebtor1andtheotherasDebtor2.The
    same person m ustbe DebtorfinaIIoftheform s.
    Be as com plete and accurate as possible.Iftwo m arried people are filing together,both are equally responsible forsupplying correct
    inform ation.Ifmorespace is needed,attacha separatesheetto thisform .Onthetop ofanyadditionalpages,writeyourname andcasenum ber
    (i
     fknown).Answereveryquestion.
    -.
                Identify Yourself
!                                                                                     '
                                           AboutDèbtor1:                                           AboutDebtor2(SpouseOnlyinaJointGase):
:1. Yourfullnam e
I
'        W rite the nam e thatis on your   CLAIRE
l        government-i
                    ssued picture          Firstname                                               Firstname
'        i
         dentifi
               cati
                  on (forexample,
.        yourdriver's Iicense or           M
!        passpod).                         Middlename                                              Middlename
I        Bring yourpicture                 ALM EDA
l                                          Lastname                                                Lastname                                                   i
         identification to yourmeeting                                                                                                                        .

         with the trustee.
                                           i;tlffi
                                                 )
                                                 t(15r..Jr.,I,111
                                                                )                                  ë
                                                                                                   ;tl
                                                                                                     m)((fsr.,Jr.,II,III
                                                                                                                       )
                                                                                                                                                              i



         AIIothernames you                  None
         have used in the last8            Firstname                                               Firstname                                                  E
         years                                                                                                                                                i
         lnclude yourmarried or            Middlename
         maiden names.
                                           uastname                                                Lastname

                                                                                                   Firstname                                                  E
                                                                                                                                                              I
                                                                                                                                                              i
                                           Middlename                                              Middlename                                                 .

                                           Lastname                                                Lastname
                                                                                                                                                              i
                                                                                                                                                              !
I                                                                                                                                                             I
                                                                                                                                                              :

!
ia. onlythelast4 digi
                    tsof
!
I
  yourSocialsecurity                       Xxx - XX - 1                  9      1 6
4 numberorfederal                          OR
I        Indi
            vidualTaxpayer                                                                                                                                    i
i ldentificationnumber                     9 XX - KX -                                             9 Y.
                                                                                                      x - XK -                                                l
                                                                                                                                                              i
j (lTIN)                                                                                                                                                      I
    OmcialForm 101                                    VoluntaryPetition forIndividuals FilingforBankruptcy                               Page 1
        Case 2:19-bk-16090-VZ                      Doc 1 Filed 05/24/19 Entered 05/24/19 15:20:38                               Desc
                                                    Main Document    Page 2 of 8


    oebt
       or1      CLAIRE           M                  ALM EDA                                CasenumberLlfunownt
                FirstName   Ml
                             ddleName             LastName



I                                       Aboutoebtor1:                                           Aboutoebtorz(spouseonlyinaaointcase):
I
I
i4. Any business names
i and Employer                          B 1havenotusedanybusinessnamesorElxs.                   u lhavenotusedanybusinessnamesorElxs.
1      ldentification Numbers
1 (EIN)youhaveused in                                                                                                                             ,
       the Iast8 years                  Busi
                                           nessname                                             Busi
                                                                                                   nessname
       Include trade names and
       doingbusinessasnames             Businessname                                            Businessname




I
i
;

'
    s. W here you Iive                                                                          IfDebtor2 Iivesata differentaddress:

                                        322 CulverBlvd.
                                        Number      Street                                      Number      Street

                                        Apt.331

                                        Pl
                                         aya DeIRey                     CA      90293
                                        City                            State   ZIP Code
                                        Los Angeles
                                        County                                                  County

                                        Ifyourm ailing address is differentfrom the one         lfDebtor2's mailing address is differentfrom
                                        above,fillitin here.Notethatthecourtwillsend            yours,fillitin here-Notethatthecourtwillsend
                                        anynoticestoyouatthism ailingaddress.                   anynoticestothismailingaddress.

                                        Same as above
                                        Number      Street                                      Number      Street

                                        P.O,Box                                                 P.O.Box

                                                                                                City                           State   ZlP Code



    6. W hy you are choosing            Checkone:                                               Checkone:
1 b
I thi
    skdi
   an  str
      rup ict
         tc ytofiIefor               Z OvertheI
                                              ast180daysbeforefil
                                                                ingthi
                                                                     speti
                                                                         ti
                                                                          on,                   D-
                                                                                                 .OvertheI
                                                                                                         ast180daysbeforefi
                                                                                                                          lingthispetition,
                                           lhave IivedinthisdistrictIongerthaninany                IhaveIivedinthisdistrictIongerthaninany
I                                          otherdi
                                                 stri
                                                    ct.                                            otherdistri
                                                                                                             ct.
i
)                                       V Ihaveanotherreason.Explain.                           Y lhaveanotherreason.Explain.
:
1                                          (See28U.S.
                                                    C.j1408.)                                      (See28U.S.C.j1408.)
!




                                                                                                                                                  !
                                                                                                                                                  l
                                                                                                                                                  i

    OfficialForm 101                              Voluntary PetitionforIndividualsFilingforBankruptcy                            Page2
      Case 2:19-bk-16090-VZ                       Doc 1 Filed 05/24/19 Entered 05/24/19 15:20:38                             Desc
                                                   Main Document    Page 3 of 8

oebt
   or1       CLAI
             FirstName
                       RE      M
                            MiddleName
                                                    ALM EDA
                                                 LastName



'.
          Tellthe GourtAboutYourBankruptcy çase

z. The chapterofthe                      Checkone.(Forabri efdescriptionofeach,seeNoticeRequi
                                                                                            redby11U.S.C.#342(b)forI
                                                                                                                   ndividualsFi
                                                                                                                              ling
   BankruptcyCodeyou                     f0rBankruptcy(Form 2010)).Also,gotothetopofpage1andchecktheappropri
                                                                                                           atebox.
   arechoosingto file                    Q Chapter7
     under
                                         Q Chapter11
                                         Q Chapter12
                                         Z Chapter13

8. How youwillpaythefee Z lwillpaytheentirefeewhen lfilemypetition.Pl
                                                                    easecheckwi
                                                                              ththeclerk'softiceinyour
                                           I
                                           ocalcoud formore detailsabouthow you maypay.Typicall    y,ifyou are payingthefee
                                           yourself,you may paywi  th cash,cashier'
                                                                                  s check,ormoney order.Ifyourattorney is
                                           submitting yourpaymenton yourbehal   f,yourattorney may paywith a credi
                                                                                                                 tcard orcheck
                                           with a pre-pri
                                                        nted address.

                                         Q lneed topaythefeeininstallments.Ifyouchoosethisoption,si    gnandattachthe
                                           ApplicationforIndividualstoPay TheFilingFeeinInstallments(Offi
                                                                                                        cialForm 103A).
                                         Q Irequestthatmyfeebewaived (Youmayrequestthisoptiononl
                                                                                               yifyouarefi
                                                                                                         lingforChapter7.
                                           ByIaw,ajudgemay,butisnotrequi
                                                                       redto,waiveyourfee,andmaydosoonl yifyourincome i
                                                                                                                      s
                                           Iessthan 150% ofthe of
                                                                fi
                                                                 cialpoverty l
                                                                             ine thatappliesto yourfamil
                                                                                                       y size and you are unable to
                                           paythefee ininstallments).lfyouchoosethi
                                                                                  soption,youmustfillouttheApplicationtoHavethe
                                           Chapter7Filing Fee Waived(OmcialForm 103B)andfi  leitwi
                                                                                                 thyourpetition.

9. Have you filed for                    U xo
   bankruptcy within the
   I
   ast8 years?                           W ves. oi
                                                 strict cali
                                                           fcentral            wsen    11/03/2018 casenumber 18-23335-5K
                                                                                       MM / DD fvvvv
                                                 District                      When                    Case number
                                                                                       MM / DD /YYYY
                                                 District                      W hen                   Case number
                                                                                       MM / DD /YYYY


1n.Are any bankruptcy                    @ so
     casespendingorbeinj N ves Debtor                                                                  Relationshiptoyou
     filedbyasjousewhothIs
     notfiling thlscasew i                       District                      W hen                   Case number,ifknown
     you,orby a business                                                               MM /DD /YYYY
     padner,orby an
     affiliate?
                                                 Debtor                                                Relationshiptoyou
                                                 District                      W hen                   Case number,ifknown
                                                                                       MM /DD /YYYY


11.Do you rentyour                   P-No. GotoIine12.
   residence?                        V Yes.HasyourIandlordobtainedanevicti
                                                                         onjudgmentagainstyouanddoyouwanttostayinyour
                                                 residence?
                                                V..No.GotoIi
                                                           ne12.
                                                V Yes.FiloutInitialStatementAboutanEvicti
                                                                                        onJudgmentAgainstYou(Form101A)andfil
                                                                                                                           eitwith
                                                     thi
                                                       sbankruptcypetition.


OfficialForm 101                                VoluntaryPetitlon forIndividualsFilingforBankruptcy                          Page3
      Case 2:19-bk-16090-VZ                          Doc 1 Filed 05/24/19 Entered 05/24/19 15:20:38                         Desc
                                                      Main Document    Page 4 of 8


oebt
   orl         CLAIRE
              FlrstName
                                M
                            MkddleName
                                                      ALM EDA
                                                  LastName


'.
            Report AboutAny Businesses You @w n as a Sole Proprietor

12.Are you a sole proprietor             P-No.GotoPart4.
   ofany full-orpart-time
    business?                            N yes.NameandIocati
                                                           onofbusiness
   A sole proprietorshipisa
   businessyouoperateasan
   individual,andisnota                          Nameofbusiness,ifany
   separateIegalentitysuchas
   a corporation,partnership,or
    LLC.                                         Number      Street
    lfyouhavemorethanone
   soleproprietorship,use a
   separate sheetandattach it
   tothispetition.                                City                                           State     ZIP Code

                                                 Checktheappropriateboxtodescribeyourbusiness:
                                                 Q   HeaIthCareBusiness(asdefinedin11U.S.C.j101(27A))
                                                 Q   Singl
                                                         eAssetRealEstate(asdefi nedin11U.S.C.j101(51B))
                                                 Q   Stockbroker(asdefinedin11U.S.C.5101(53A))
                                                 D   Commodi tyBroker(asdefinedin11U.S.C.j101(6))
                                                 Q   Noneoftheabove

13.Are you filing under                  lfyouare5#r?g underChapter11,thecotgrlmustknow whetheryouare asmallbusi  nessdebtorso thatit
   chapter11 ofthe                       Cansetappropriatedeadlines.Ifyou i
                                                                          ndi
                                                                            catethatyouarea smallbusi nessdebtor,youmustattachyour
   Bankruptcy Code and                   rnostrecentbalance sheetstatementofoperations,cash-fl
                                                                                             ow statementandfederalincometaxreturnorif
     are you asm allbusiness anyofthesedocumentsdo notexist,foll
                                                               ow theprocedure i
                                                                               n 11U.
                                                                                    S.C.j1116(1)(B).
     debtoo                              Z No.   lam notfiling underChapter11.
     Fora definitionofsmall
     btlsirles'
              .
              sdebtor,see                Q No. 1am fili
                                                      ngunderChapter11,butIam NOTasmallbusinessdebtoraccordingtothedefi nitionin
     11U.S.C.5101(51D).                        theBankruptcyCode.
                                         Q Yes.Iam fili
                                                      ngunderchapter11andIam asmallbusinessdebtoraccordingtothedefiniti
                                                                                                                      oninthe
                                                 Bankruptcycode.

'.     '    ReportifYou @w n or Have A ny Hazardous Property orAny Property ThatN eeds Im m ediate Attention


14.Do#ouownorhaveany B xo
     property thatposes orIs
     alleged to pose a threat            Q Yes. whati
                                                    sthehazard?
     ofimm inentand
     identifiable hazard to
     public health orsafety?
     Ordo you own any
     qropertythatneeds
     Im mediate attention?                        Ifimmediateattentionisneeded,whyisitneeded?
     Forexample,doyou own
     perishablegoods,orIivestock
     thatm ustbe fed,orabuilding
     thatneedsurgentrepairs?
                                                 W hereistheproperty?
                                                                        Number     Street




                                                                        City                                  state    ZlP Code

OfficialForm 101                                 Voiuntary PetitionforIndividualsFiling forBankruptcy                        Page 4
      Case 2:19-bk-16090-VZ                        Doc 1 Filed 05/24/19 Entered 05/24/19 15:20:38                                      Desc
                                                    Main Document    Page 5 of 8


Debtor1         CLA IRE
               FirstName      Mi
                               ddl
                                  M
                                 e Name
                                                      ALM EDA
                                                  LastName


'-
             Explain YourElorts to Receive a Briefing AboutGreditçounseling

1s. Tellthe courtw hether              AboutDebtor1:                                                AboutDebtor2(SpouseOnlyinaJointCase):
     you have received a
     briefing aboutcredit                 Yo&mustcheckOrle.
                                                          '                                         YoUmustcheckone:
     counseling.                          Q lreceivedabriefingfrom anapprovedcredit                 D lreceivedabriefingfrom anapprovedcredit
                                            counselingagencyw ithinthe 180days before I               counseling agencyw ithinthe 180days before I
     Thelaw requiresthatyou                 filedthisbankruptcyjetition,andIreceiveda                 filedthi
                                                                                                             sbankruptcyjeti  tion,andIreceiveda
     receive abriefing aboutcredit          cedificateofcom pletlon.                                  cedificate ofcom pletlon.
     counselingbefore you5lefor
     bankruptcy.You must                    Attachacopyofthecerti ficateandthe payment                Attachacopyofthecertificateandthe payment
     truthfullycheckoneofthe                plan,ifany,thatyou developed with the agency.             plan,ifany,thatyoudevelopedwiththe agency.
     following choices.Ifyou              Z Ireceivedabriefingfrom anapprovedcredi
                                                                                 t                  Q lreceivedabriefingfrom anapprovedcredi
                                                                                                                                           t
     cannotdo so,you are not                counseling agencyw ithinthe 180days before I              counseling agencyw ithinthe 180days before I
     eligible to file.                      filed thisbankruptcypetition,butIdo nothave a             flled thls bankruptcy petition,butIdo nothave a
                                            certificate ofcom pletion.                                certificate ofcom pletion.
     lfyoufileanyway,thecourt               W ithin 14 daysafteryoufilethisbankruptcypetition,        W ithin 14 daysafteryoufilethisbankruptcypetition,
     can dism issyourcase,you               you MUST filea copyofthecertificateand payment            youMUST fileacopyofthe certificateand payment
     willIosewhateverfilingfee              plan,ifany.                                               plan,ifany.
     you paid,and yourcreditors
     can begin collection activities   Q Icedi
                                             fythatIaskedforcreditcounseli
                                                                         ng                         D IcertifythatIaskedforcreditcounseling
     again.                                 servicesfrom an approved agency,butwas                    se- ices from an approved agency,butwas
                                            unabletoobtainthose services during the 7                 unable to obtain those services during the 7
                                            daysafterImade my request,andexigent                      days afterIm adem yrequest,andexigent
                                            circumstances m erita 30-day tem porary waiver            circumstances m erita 30-day temporary waiver
                                            ofthe requirem ent.                                       ofthe requirement.
                                            To askfora 30-day tem porary waiverofthe                  Toaskfora30-daytemporarywaiverofthe
                                            requirem ent,attachaseparate sheetexplaining              requirement,attach a separate sheetexplaining
                                            whateffortsyoumadeto obtainthe briefing,why               whateffortsyoumadetoobtainthebriefing,why
                                            youwere unableto obtain itbefore youfiledfor              you were unable to obtain itbefore you filed for
                                            bankruptcy,and whatexigentcircumstances                   bankruptcy,andwhatexigentcircumstances
                                            requiredyouto5lethiscase.                                 requiredyoutofilethiscase.
                                            Yourcase may be dism issed ifthe courtis                  Yourcasem aybedismissedifthe courtis
                                            dissatisfied with yourreasonsfornotreceiving a            dissatisfied with yourreasonsfornotreceiving a
                                            briefing before you filed forbankruptcy.                  briefing before youfiled forbankruptcy.
                                            Ifthe courtis satisfied with yourreasons,you m ust        Ifthe courtissatisfied with yourreasons,you m ust
                                            stillreceive a briefing within 30 days afteryou file.     stillreceive a briefing within 30 days afteryou file.
                                            You m ustfile a cedificate from the approved              Youmustflle acertiscatefrom the approved
                                            agency,along witha copyofthe paymentplan you              agency,alongwith acopyofthe paymentplanyou
                                            developed,ifany.lfyou donotdoso,yourcase                  developed,ifany.lfyoudonotdoso,yourcase
                                            may be dism issed.                                        m aybedismissed.
                                            Any extension ofthe 30-day deadline is granted            Anyextensionofthe 30-daydeadlineisgranted
                                            onlyforcause and is Iimited to a maxim um of15            only forcause and isIimited to a maximum of15
                                            days.                                                     days.
                                       Q Iam notrequiredtorecei
                                                              veabriefingabout                      Q Iam notrequiredtorecelveabrietingabout
                                            creditcounseling because of:                              creditcounseling because of;
                                            Q lncapacity. Ihaveamentalill
                                                                        nessoramental                 Q Incapacity. Ihaveamentalill
                                                                                                                                  nessoramental
                                                              deficiency thatmakes me                                   deficiency thatmakes me
                                                              incapableofrealizingormaking                              incapableofrealizing ormaking
                                                              rationaldecisionsaboutfinances.                           rationaldecisions aboutfinances.
                                            Q Disabil
                                                    ity. Myphysi
                                                               caldisabi
                                                                       litycausesme                   Q Disability. Myphysi
                                                                                                                          caldisabili
                                                                                                                                    tycausesme
                                                              to be unable to participate in a                          to be unable to padicipate in a
                                                              briefing inperson,byphone,or                              briefinginperson,by phone,or
                                                              throughtheinternet,even afterI                            throughthe internet,evenafterI
                                                              reasonablytriedtodoso.                                    reasonablytriedtodoso.
                                            Q Activeduty.Iam currentl
                                                                    yonacti
                                                                          vemi
                                                                             li
                                                                              tary                    Q Acti
                                                                                                           veduty.Iam currentlyonacti
                                                                                                                                    vemi
                                                                                                                                       li
                                                                                                                                        tary
                                                             dutyinam ilitarycom batzone.                               dutyin amilitarycombatzone.
                                            Ifyoubelieveyouarenotrequiredtoreceivea                   Ifyoubelieve youarenotrequiredto receivea
                                            briefing aboutcreditcounseling,you mustfile a             briefingaboutcreditcounseling,youmustfilea
                                            motionforwaiverofcreditcounselingwiththecourt.            m otionforwaiverofcreditcounselingwiththe court.



Officia!Form 101                                  Voluntary PetitionforIndividualsFiling forBankruptcy                                  page5
         Case 2:19-bk-16090-VZ                     Doc 1 Filed 05/24/19 Entered 05/24/19 15:20:38                                      Desc
                                                    Main Document    Page 6 of 8


oebtor1          CLA IRE MlddieMName
                FlrstName
                                                     ALM EDA
                                                  LastName



'.        .   Answ erThese Q uestions forReporting Purposes

16.W hatkind ofdebts do                16a.Are
                                             oinyour
                                                curreddebtsipr
                                                       byan ndi
                                                              mar
                                                              i
                                                              v i ilyprc
                                                                dual    onrsumer
                                                                       ima i      debt
                                                                            lyforap    s?
                                                                                   ersonalConsumerdebtsaredefinedi
                                                                                                                 n11U.S.C.j101(8)
                                            as                                                 ,   family,orhousehold purpose.''
   you have?
                                            Q No.GotoIine16b.
                                            Z Yes.GotoIine17.
                                       16b.Are yourdebts prim arily business debts? Businessdebtsare debtsthatyouincurredtoobtain
                                            moneyfora businessorinvestmentorthroughtheoperationofthebusinessorinvestment,
                                            Q No.GotoIine16c.
                                            Q Yes.GotoIine17.
                                       16c.Statethetypeofdebtsyou owethatarenotconsumerdebtsorbusinessdebts.


17.Areyoufiling under                  2
        Chapter71
                /                          No. Iam notfil
                                                        ing underChapter7.GotoIine 18.
        Doyou estimatethatafter Q Yes.Iam fili
                                             ngunderChapter7.Doyouestimatethatafteranyexemptpropedyisexcl
                                                                                                        udedand
        any exemptproperty is                    administrativeexpensesarepai
                                                                            dthatfundswilbe avail
                                                                                                abl
                                                                                                  e todistribute tounsecuredcredi
                                                                                                                                tors?
        excludedand                               F No
        administrativeexpenses                    Q
        are paid thatfunds willbe                   Yes
        available fordistribution
        to unsecured creditors?
18.How manycreditorsdo                 Z 1.49                                Q 1,000-5,
                                                                                      000                            Q 25,
                                                                                                                         001-50,000
   you estimatethatyou                 Q 50-99                               D 5,001-10,
                                                                                       000                           Q 50,
                                                                                                                         001-100,000
   OWe?                                Q 100-199                             Q 10,001-25,000                         Q Morethan100,000
                                       Q 200-999
19.How much doyou                      Q   $0-$50,000                        Q   $1,000,001-$10milion                D   $500,000,001-$1billi
                                                                                                                                            on
   estimateyourassetsto                B   $50,001-$10c,000                  Q   $10,000,001-$50mill
                                                                                                   ion               Q   $1,
                                                                                                                           000,000,001-$10bi lli
                                                                                                                                               on
   beworth?                            Q   $1oo,x 1-$so0,o0o                 u   sso,ooo,ool-sjoomi ll
                                                                                                     ion             Q   $10,000,000,001-$50bilion
                                       Q   $500,001-$1milion                 Q   $100,000,001-$500mi lli
                                                                                                       on            Q   Morethan$50bili on
20.How muchdoyou                       Q   $0-$50,000                        Q   $1,000,001-$10milion                Q   $500,000,001-$1bill
                                                                                                                                           ion
   estimateyourliabilities             B   $50,001-$100,000                  Q   $10,000,001-$50mill
                                                                                                   ion               Q   $1,
                                                                                                                           000,000,001-$10bi lli
                                                                                                                                               on
   to be?                              D   sloo,ooj-ssoo,ooo                 Q   $50,000,001-$100mi llion            Q   $10,000,000,001-$50bilion
                                       Q   $500,001-$1milion                 Q   $100,000,001-$500mi  lli
                                                                                                        on           Q   Morethan$50bili on
'
    -         sign Below
F                                      lhaveexaminedthi
                                                      speti
                                                          ti
                                                           on,andIdecl
                                                                     areunderpenal
                                                                                 tyofperjurythattheinformationprovidedistrueand
    oryou                              correct.
                                       lfIhave chosen to file underChapter7,Iam aware thatImay proceed,ifeligible,underChapter7,11,12,or 13
                                       oftitle 11,United StatesCode.Iunderstandthe reliefavailableundereachchapter,andIchoosetoproceed
                                       underChapter7.
                                       lfnoattorneyrepresentsmeandIdidnotpayoragreeto paysomeonewhoisnotanattorneyto helpmefillout
                                       thi
                                         sdocument,Ihave obtai
                                                             ned andreadthenoti
                                                                              ce requiredby 11U.S.C.j342(b).
                                       Irequestreliefinaccordancewiththechapteroftitle 11,UnitedStatesCode,specified inthispetition.
                                       Iunderstandmaking afalsestatement,concealing propefty,orobtaining moneyorpropertybyfraudinconnection
                                       wi
                                        thabankruptcycasecanresul
                                                                tinfi
                                                                    nesupto$250,000,ori
                                                                                      m prisonmentforupto20years,orboth.
                                       18U.S.C.jj152,1341,1519,and3571.

                                       x (.                       tsj               4,..-           x
                                           SignatureofDebtor1                                          Signature ofDebtor2
                                           Executedon 05/08/2019                                        Executedon
                                                             MM / Do /vvvv                                           MM / oo /vvyv

OfficialForm 101                                  Voluntary PetitionforIndividualsFiling forBankruptcy                                  page6
         Case 2:19-bk-16090-VZ                         Doc 1 Filed 05/24/19 Entered 05/24/19 15:20:38                                Desc
                                                        Main Document    Page 7 of 8


  Debtorl            CLA IRE       M                    A LM EDA
                    FirstName   Mlddl
                                    e Name            LastName




  Foryou ifyou are filing this                   The l
                                                     aw allowsyou,asan individual,to representyoursel
                                                                                                    fin bankruptcycoud,butyou
  bankruptcy withoutan                           should understand thatmany people find itextremely difficultto represent
  attorney                                       them selves successfully.Because bankruptcy has Iong-term financi aland legal
                                                 consequences,you are strongly urged to hire a qualified attorney.
  Ifyou are represented by
  an attorney,you do not                         To be successful,youmustcorrectlyfileand handleyourbankruptcycase.The rul   esare very
  need to file this page.                        technical,and a mistakeorinaction may affectyourrights.Forexam ple,yourcase m aybe
                                                 dismissed because you did notfilea requireddocument,paya fee ontime,attenda meetingor
                                                 hearing,orcooperatewi  th thecoud,casetrustee,U.S.trustee,bankruptcy administrator,oraudi
                                                                                                                                         t
                                                 5rm i
                                                     fyourcase issel  ected foraudi
                                                                                  t.Ifthathappens,you couldIoseyourri  ghttofI
                                                                                                                             e another
                                                 case,oryoumay l  ose protections,including the benefitofthe automati
                                                                                                                    cstay.
                                                 You m ustIistaIIyourpropedy anddebtsin the schedulesthatyouare required to filewith the
                                                 court.Evenifyou plan to payaparticulardebtoutsi deofyourbankruptcy,you m ustIistthatdebt
                                                 in yourschedules.Ifyou do notIista debt,the debtm ay notbe di
                                                                                                             scharged.Ifyoudo notl  ist
                                                 propedyorproperl
                                                                yclaim itasexempt,youmaynotbeabl
                                                                                               etokeepthepropedy.Thejudgecan
                                                 also deny you adischargeofaIIyourdebtsifyoudo something dishonestin yourbankruptcy
                                                 case,such as destroying orhiding propedy,falsi
                                                                                              fying records,orIying.Individualbankruptcy
                                                 casesarerandom l yaudi ted to determine i
                                                                                         fdebtors havebeenaccurate,truthful,and compl  ete.
                                                 Bankruptcyfraud is aserious crim e;you could be fined and imprisoned.
                                                 Ifyoudecide to filewithoutan attorney,thecourtexpectsyou tofollow the rul
                                                                                                                         esasi  fyouhad
                                                 hiredanattorney.The courtwi  llnottreatyoudifferentl
                                                                                                    y becauseyouare filing foryoursel
                                                                                                                                    f.To be
                                                 successful,you mustbe familiarwi  ththe Uni
                                                                                           ted StatesBankruptcyCode,the FederalRul  es of
                                                 Bankruptcy Procedure,andthe l  ocalrulesofthe courtin whichyourcase isfiled.You mustalso
                                                 befamiliarwith anystate exempti on lawsthatapply.

                                                 Are youaware thatfili
                                                                     ngforbankruptcyisa seriousacti
                                                                                                  onw i
                                                                                                      th Iong-term financi
                                                                                                                         aland Iegal
                                                 consequences?
                                                 D No
                                                 d ves
                                                 Are you aware thatbankruptcyfraudisa seriouscrime andthatifyourbankruptcyformsare
                                                 inaccurateorincomplete,you couldbefined orim prisoned?
                                                 Q No
                                                 B ves
                                                 Didyou payoragree to pay someone who i
                                                                                      s notan attorneyto help youfilloutyourbankruptcyforms?
                                                 d No
                                                 Q Yes.NameofPerson                                                                    .
                                                       AttachBankruptcyPetitionPreparer'
                                                                                       sNotice,Decl
                                                                                                  aration,andSignature(Offici
                                                                                                                            alForm 119).

                                                 By signi
                                                        ng here,Iacknowledge thatIunderstandthe risks involved infilingwithoutan attorney.I
                                                 have read and understood thi
                                                                            s noti
                                                                                 ce,and Iam aware thattil
                                                                                                        ing a bankruptcycasewithoutan
                                                 attorney maycause me to Iose myrightsorpropedyifIdo notproperly handl   e the case.
                                                             %
                                                             $
                                             y                         . f.
                                                                          '      av. têq l-       *
                                                  SignatureofDebtor1                                  SignatureofDebtor2
                                                                 05/08/2019                           Date
                                                                 MM /DD IYfG                                         MM / DD /YYYY
                                                 Contactphone                                         Contactphone

                                                 Cellphone                                            Cellphone

                                                 Emailaddress
XC.
  X.QFSPM NTTCNSM PN!rN sr                            .:         .F'
                                                                   XC.N..< X
                                                                           I                <G               M '

  OfficialForm 101                                    Voluntary PetitionforlndividualsFiling forBankruptcy                           page8
Case 2:19-bk-16090-VZ   Doc 1 Filed 05/24/19 Entered 05/24/19 15:20:38   Desc
                         Main Document    Page 8 of 8



                    M A ST ER M A ILIN G LIST


Claire M .Alm ada
322 Culver Blvd.#331
Playa delRey CA 90293



W estern Progressive
North Park Tow n Center
1000 Abernathy Rd.NE
Atlanta,GA .30328
